MEMORANDUM **
Alfredrick Love, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action pursuant to the screening provisions of 28 U.S.C. §§ 1915(e) and 1915A. We dismiss.
We lack jurisdiction to consider this appeal because the district court’s order dismissing Love’s complaint and granting leave to amend did not constitute the final *629judgment in this case. See WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.